P 2DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIRIZZI (US PGPUB No. 2019/0188314; Pub. Date: Jun. 20, 2019).
Regarding independent claim 1,
	MIRIZZI discloses a server system comprising: one or more memories for storing instructions; See Paragraph [0064], (FIG. 4 illustrates a system 400 that may use state indicators including shared memory and/or other comparable constructs or techniques for inter-process communications and/or parallel computing, i.e. one or more memories for storing instructions.).
and one or more processors, wherein execution of the instructions by the one or more processors causes the server system to perform the actions of executing an application instance employing a plurality of threads operable in parallel for processing respective sets of requests, See Paragraph [0020], (FIG. 1 illustrates a system 100 having multiple applications 102-108 configured to access a database cluster having a quantity K of nodes 112-118, i.e. executing an application instance.) See Paragraph [0054]. (FIG. 4 illustrates a parallel multi-database architecture that allows for streamlining write accesses for smoothly accommodating more applications, i.e. employing a plurality of parallel execution entities for processing respective sets of requests.) Note [0055] wherein applications may output data to at least one of multiple separate databases, i.e. respective sets of requests (e.g. from each application).
wherein each thread accesses a respective set of database instances of a plurality of database instances together implementing a distributed database; See Paragraph [0068] & [0073], (The system leverages distributed database clusters, i.e. implementing a distributed database, in order to perform the same operations of systems 300 and 400 of FIGs. 3-4 which comprise delivering data outputs to the clustered database system, i.e. each parallel execution entity accesses a respective set of database instances of a plurality of database instances (e.g. the individual database nodes of the distributed system are individual instances).) Note FIG. 5 wherein the database cluster comprises a plurality of database nodes that may be accessed in parallel, i.e. parallel execution entities.
and providing a shared connection pool to all of said plurality of threads for accessing said plurality of database instances of said distributed database. See Paragraph [0039], (Storage layer 310 of FIG. 3 may be embodied as a unified data store, common file system or shared storage where application output data may be 

Regarding dependent claim 2,
As discussed above with claim 1, MIRIZZI discloses all of the limitations.
MIRIZZI further discloses the wherein said plurality of database instances comprise a plurality of shards together implementing said distributed database, See FIG. 5, (Database cluster 534 comprises a plurality of nodes Node1-NodeK 536-542, i.e. a plurality of shards implementing a distributed database.)

Regarding dependent claim 3,
As discussed above with claim 2, MIRIZZI discloses all of the limitations.
MIRIZZI further discloses the step wherein each thread accesses a corresponding shard on an end-to-end connection established with a respective database server storing the corresponding shard, See Paragraph [0028], (Applications may have access to multiple separate single-threaded databases.) Note FIG. 5 wherein database cluster 534 having individual nodes 536-542 where each single-threaded database is connected to an executor node of the computer cluster 522, 
wherein said end-to-end connection comprises a physical connection and a virtual connection, See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact, i.e. physical connection, with each other but still co-operate or interact with each other, i.e. virtual connection.) Note FIG. 5 where connections are drawn between database cluster 534 and computer cluster 522 as well as each individual application 502-508 coupled to a listener 520 that is itself coupled with the computer cluster 522. One of ordinary skill in the art would be able to determine that any of these connections and/or couplings may be physical and/or virtual as described in [0125]. For example, the connection between the database cluster 534 and Computer Cluster 522 may be physical.
wherein the physical connection is a pool connection of said shared connection pool. See Paragraph [0125] and FIG. 5, (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other. As noted above,  the connection between the database cluster 534 and Computer Cluster 522 may be physical, i.e. the physical connection is a pool connection of the shared connection pool.)
and said virtual connection extends said physical connection to different ones of a first set of threads in different durations to provide said end-to-end connections to different ones of said first set of threads in corresponding durations based on said physical connection. See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact with each other but still co-operate or interact with each other, i.e. virtual connection. For example, the connection between the applications and listener to the computer cluster 522 may be a virtual connection.) See Paragraph [0021], (Each application may generate an output that must be stored in the database cluster. Other applications that require access to the database cluster are therefore required to wait for the first application to finish writing, (e.g. the wait period is a duration attributed to the first application).) 
The examiner notes that other application operations may result in varied wait periods according to the complexity and/or resource requirements of said operations, i.e. extending a first set of threads in different durations to provide connections to different threads in corresponding durations based on the physical connection (e.g. the wait periods are based on the availability of the single-threaded databases and is therefore based on the physical connection).

Regarding dependent claim 4,
As discussed above with claim 3, MIRIZZI discloses all of the limitations.
MIRIZZI further discloses the step wherein said shared connection pool is configured to include only a first number of pool connections, See FIG. 5, (Database cluster 534 comprises a plurality of nodes Node1-NodeK 536-542 connected/coupled with executor nodes 526-532 of the Computer Cluster 522, i.e. the 
wherein all of said threads operate to connect with said plurality of shards using only said first number of pool connections. See FIG. 5 and Paragraph [0081], (Executor nodes 526-532 are associated with a corresponding node of Node1-NodeK 536-542, i.e. threads operating to connect with said shards using the first number of pool connections (e.g. the threads corresponding with each single-threaded database of the database cluster.)

Regarding dependent claim 5,
	As discussed above with claim 4, MIRIZZI discloses all of the limitations.
MIRIZZI further discloses the step wherein a first pool connection of said first number of pool connections is used as a first physical connection by a first thread to access a first shard in a first duration, See Paragraph [0021], (A first application may output data to be written to a first database cluster resource. Other applications are required to wait until the first application's write operation is completed, i.e. accessing a first shard in a first duration.)
wherein said first physical connection is used by a second thread to access said first shard in a second duration. See Paragraph [0021], (If a first application is currently writing to a particular database cluster resource, other applications are required to wait until the first application concludes in order to access the same database cluster resource, i.e. the physical connection is used by a second thread to access the first shard in a second duration.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Blaine et al. (US PGPUB No. 2015/0347192; Pub. Date: Dec. 3, 2015).
Regarding dependent claim 6,
As discussed above with claim 5, MIRIZZI discloses all of the limitations.
MIRIZZI does not disclose the step wherein said first physical connection is terminated after said second duration before being opened as a second physical connection to a second shard,
wherein a third thread uses said second physical connection to access said second shard in a third duration following said second duration.  
Blaine discloses the step wherein said first physical connection is terminated after said second duration before being opened as a second physical connection to a second shard, See FIG. 2B and Paragraph [0019], (FIG. 2B illustrates a series of queues for executing a global run queue having a plurality of priority classes (211-213) each having a plurality of processes performed by a group run queue (221-222) of multiple group run entries having an associated list of zero or more threads. Processes are allotted a processing time slot wherein the allocated threads are 
wherein a third thread uses said second physical connection to access said second shard in a third duration following said second duration. See FIG. 2B, (For each group run queue of the array of group run queues 221 there exists a list of zero or more threads that execute each individual process. For example, for priority group 2 (212), Process X is executed by a set of zero or more threads, Process Y is executed by another set of zero or more threads, i.e. a third thread uses the second connection to access a second shard in a third duration following a second duration.) Note [0019] where time slots are assigned for individual processes, (e.g. process x and process y have separate time slots, i.e. process y is executed in a third duration following a second duration. 
MIRIZZI and Blaine are analogous art because they are in the same field of endeavor, parallel processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI to include the method of processing queued processes as disclosed by Blaine. Doing so would allow the system to organize execution of a massive amount of processes via a plurality of queues that organize every process and its associated threads.

Regarding dependent claim 7,
As discussed above with claim 6, MIRIZZI-Blaine discloses all of the limitations.
Blaine further discloses the step of maintaining a single corresponding wait queue for each shard, wherein threads waiting for each shard are placed in a suspended wait state in the corresponding wait queue; See Paragraph [0031], (Enqueued threads may be either running threads or waiting threads. Waiting threads are stored in a waiting queue.)
upon a physical connection becoming available for a shard, waking up a thread in only the wait queue for that shard such that the woken up thread can continue execution. See Paragraph [0031], (Waiting threads within the waiting queue may be changed to a runnable state and dequeued from the waiting queue depending on the thread priority and its associated process. Waiting threads are executed when an event occurs or when a particular time interval has elapsed (e.g. the event that makes a waiting thread runnable is a connection becoming available for a shard), i.e. waking up a thread in the wait queue for a shard such that the woken up thread can continue execution.)
MIRIZZI and Blaine are analogous art because they are in the same field of endeavor, parallel processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI to include the method of processing queued processes as disclosed by Blaine.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Blaine as applied to claim 7 above, and further in view of Ash et al. (US PGPUB No. 2016/0335132; Pub Date: Nov. 17, 2016).
Regarding dependent claim 8,
As discussed above with claim 7, MIRIZZI-Blaine discloses all of the limitations.
Blaine further discloses the step wherein said third thread requires a second end-to-end connection to said second shard starting from a first time instance in said second duration, See Paragraph [0031], (Waiting threads are stored in a waiting queue if no processing cores are available to run said threads.) The examiner notes that threads are placed into the waiting queue is no resources are available at the time where they timeout, i.e. a first time instance in a second duration.)
wherein all of said first number of pool connections are busy at said first time instance, wherein the actions further comprise: suspending execution of said third thread; See Paragraph [0031], (Waiting threads are stored in a waiting queue if no processing cores are available to run said threads, i.e. suspending a third thread when all connections are busy.)
placing said third thread in said single wait queue for said second shard; See Paragraph [0031], (Waiting threads are placed in the waiting queue  depending on its thread priority and associated process, i.e. a wait queue for a shard.)
establishing said second physical connection based on the first pool connection of said connection pool and thereafter complete allocation of an end-to-end connection on said second physical connection for said third thread by start of said third duration; See Paragraph [0031], (A waiting thread is transitioned 
and waking up said third thread placed in said single wait queue to continue execution. See Paragraph [0031], (Waiting threads within the waiting queue may be changed to a runnable state and dequeued from the waiting queue depending on the thread priority and its associated process. Waiting threads are executed when an event occurs or when a particular time interval has elapsed (e.g. the event that makes a waiting thread runnable is a connection becoming available for a shard), i.e. waking up a thread in the wait queue for a shard such that the woken up thread can continue execution.)
MIRIZZI-Blaine does not disclose the step of waiting for said second thread to release said first physical connection by the end of said second duration, 
wherein said first physical connection based on said first pool connection is terminated after said release;
Ash discloses the step of waiting for said second thread to release said first physical connection by the end of said second duration, See Paragraph [0027], (Disclosing a method for managing processor threads wherein a processor thread may access a shared resource by holding a spin lock on said resource. The spin lock indicates to other threads that the resource is currently busy. Once the thread finishes 
wherein said first physical connection based on said first pool connection is terminated after said release; See Paragraph [0027], (After a thread finishes utilizing the shared resource, the spin lock is released and another processor thread may access the shared resource, i.e. the first connection is terminated (e.g. when the thread releases the spin lock).)
MIRIZZI, Blaine and Ash are analogous art because they are in the same field of endeavor, parallel processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Blaine to include the method of managing connections to resources as disclosed by Ash. Doing so would allow the system to manage resources via a locking mechanism that prevents read/write conflicts via the spin lock mechanism hereby preserving and/or promoting consistency of data.

Claim 9-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Chen et al. (US PGPUB No. 2004/0143562; Pub. Date: Jul. 22, 2004)
Regarding independent claim 9,
MIRIZZI discloses a method implemented in a server system, said method comprising: maintaining a plurality of physical connections, with each physical connection being established as a corresponding pool connection of a shared connection pool, See Paragraph [0039], (Storage layer 310 of FIG. 3 may be 
wherein each physical connection is established for communication at any time instance with only a single database instance of a plurality of database instances together implementing a distributed database; See Paragraph [0021], (Applications may interact with one of the plurality of single-threaded database nodes that comprise a database cluster, i.e. communicating with a single database instance of a plurality of database instances implementing a distributed database.)
receiving a first request from a first execution entity for a first end-to-end connection to a first database instance; See Paragraph [0020], (FIG. 1 illustrates a system 100 having multiple applications 102-108 configured to access a database cluster having a quantity K of nodes 112-118, i.e. executing an application instance.) See Paragraph [0054]. (FIG. 4 illustrates a parallel multi-database architecture that allows for streamlining write accesses for smoothly accommodating more applications, i.e. employing a plurality of parallel execution entities for processing respective sets of requests.) Note [0055] wherein applications may output data to at least one of multiple separate databases, i.e. respective sets of requests (e.g. from each application).
MIRIZZI does not disclose allocating said first end-to-end connection based on a first physical connection of said plurality of physical connections.
wherein said first execution entity sends database queries directed to said distributed database on said first end-to-end connection;
receiving a second request from a second execution entity for a second end-to-end connection to a second database instance;
allocating said end-to-end connection based on said first physical connection after said first end-to-end connection is released,
wherein said first end-to-end connection is released after said first execution entity receives responses to said database queries.
Chen discloses allocating said first end-to-end connection based on a first physical connection of said plurality of physical connections. See Paragraph [0084], (Disclosing a method for database management wherein the method includes using threads as part of the database system interface to customers, processing database queries and other queries. The method includes receiving a session from a Session queue where a thread will verify the connection status of a session (e.g. whether it is closed, in an error state, idle, or indicating a new query) , i.e. the connection status indicates an allocation of a connection.)
wherein said first execution entity sends database queries directed to said distributed database on said first end-to-end connection; See Paragraph [0084], (The thread verifies a connection status of a session including a status indicating a new query, i.e. the first execution entity sends database queries directed to said distributed database on said first end-to-end connection.)
receiving a second request from a second execution entity for a second end-to-end connection to a second database instance; See Paragraph [0084], (A Session FIFO Queue manages a plurality of connections by appending session information into said queue for handling wherein logic 336 may verify the existence of connection sessions in the Session Queue, i.e. multiple sessions may be present, each session representing connections (e.g. a second request from a second execution entity for a second end-to-end connection.) Note [0043] wherein the system may load external databases that may be used to service user queries.
allocating said end-to-end connection based on said first physical connection after said first end-to-end connection is released, See Paragraph [0084], (Logic 336 determines whether any previous connection sessions are in the Session Queue, if no sessions are in the Session Queue, then the system waits for a possible next connection, i.e. if no Sessions are in the Queue then the first end-to-end connection has been released.  The next incoming session is received based on there being no previous sessions, i.e. allocating a second connection based on a first connection.)
wherein said first end-to-end connection is released after said first execution entity receives responses to said database queries. See Paragraph [0084], (Logic 338 is used to process user queries and return results to a requesting client where the current session is fed into the Session FIFO queue. If no further sessions are available in the Session Queue then the method moves on to a next incoming connection, i.e. if there is no connection in the Session Queue then the thread processing said session has been released.
MIRIZZI and Chen are analogous art because they are in the same field of endeavor, distributed query systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI to include the method of managing query sessions using parallel resources as disclosed by Chen. Doing so would allow the system to optimize the use of system resources by servicing queries in a first-in, first-out methodology that ensures oldest sessions/requests are processed first as well as error processing 

Regarding dependent claim 10,
As discussed above with claim 10, MIRIZZI-Chen discloses all of the limitations.
MIRIZZI further discloses the step wherein said plurality of database instances comprise a plurality of shards together constituting said distributed database, See Paragraph [0068] & [0073], (The system leverages distributed database clusters, i.e. implementing a distributed database, in order to perform the same operations of systems 300 and 400 of FIGs. 3-4 which comprise delivering data outputs to the clustered database system, i.e. each parallel execution entity accesses a respective set of database instances of a plurality of database instances (e.g. the individual database nodes of the distributed system are individual instances).) Note FIG. 5 wherein the database cluster comprises a plurality of database nodes that may be accessed in parallel, i.e. parallel execution entities.
wherein each of said parallel execution entities is a corresponding thread of a plurality of threads, See Paragraph [0028], (Applications may have access to 
wherein said first database instance comprises a first shard of said plurality of shards, See FIG. 5, (Database cluster 534 comprises a plurality of nodes Node1-NodeK 536-542, i.e. a plurality of shards implementing a distributed database.)
and wherein said first execution entity comprises a first thread of said plurality of threads. See Paragraph [0028], (Applications access the single-threaded databases via threads, i.e. a first execution entity.)

Regarding dependent claim 11,
As discussed above with claim 10, MIRIZZI-Chen discloses all of the limitations.
MIRIZZI further discloses the step wherein each thread accesses a corresponding shard on an end-to-end connection setup with a respective database server storing the corresponding shard, See Paragraph [0028], (Applications may have access to multiple separate single-threaded databases.) Note FIG. 5 wherein database cluster 534 having individual nodes 536-542 where each single-threaded database is connected to an executor node of the computer cluster 522, i.e. an end-to-end connection established with a respective database server storing the corresponding shard.
wherein said end-to-end connection comprises a physical connection and a virtual connection, See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are 
wherein the physical connection is a pool connection of said shared connection pool and said virtual connection extends said physical connection to different ones of a first set of threads in different durations to provide said end-to-end connections to different ones of said first set of threads in corresponding durations based on said physical connection. See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact with each other but still co-operate or interact with each other, i.e. virtual connection. For example, the connection between the applications and listener to the computer cluster 522 may be a virtual connection.) See Paragraph [0021], (Each application may generate an output that must be stored in the database cluster. Other applications that require access to the database cluster are therefore required to wait for the first application to finish writing, (e.g. the wait period is a duration attributed to the first application).) 


Regarding dependent claim 12,
As discussed above with claim 11, MIRIZZI-Chen discloses all of the limitations.
Chen further discloses the step wherein each physical connection can be used by only a single thread at any time durations, said method further comprising: maintaining a single corresponding wait queue for each shard, See Paragraph [0084], (A Session Queue is used to verify connection status of threads with regards to user sessions. The system is capable of removing sessions from the session queue to prevent other threads from processing them, therefore the Session Queue is maintaining a single corresponding wait queue for each shard.)
The examiner notes that the phrase "maintaining a single corresponding wait queue for each shard" describes a system having one wait queue that manages the plurality of threads of the plurality of shards. Therefore, the Session Queue of Chen, which handles a plurality of threads from a plurality of sessions that request database data from external data sources is "a single corresponding wait queue for each shard".
wherein threads waiting for each shard are placed in a suspended wait state in the corresponding wait queue; See Paragraph [0084], (The Session Queue 
upon a physical connection becoming available for a shard, waking up a thread in only the wait queue for that shard such that the woken up thread can continue execution. See Paragraph [0084], (The Session Queue is configured to process previous connections stored in the Session Queue but also wait on possible incoming query connections, i.e. the waiting session queue and threads may be re-awakened when an incoming query connection arrives such that the Session Queue may continue processing query connections.)

Regarding independent claim 17,
MIRIZZI discloses a non-transitory machine readable medium storing one or more sequences of instructions for causing a server system to provide a shared connection pool, See Paragraph [0039], (Storage layer 310 of FIG. 3 may be embodied as a unified data store, common file system or shared storage where application output data may be addressed and temporarily stored before being delivered to the database system.) The examiner notes that the system of FIG. 5 having storage layer 510 functions identically to that of FIG. 3 as described in Paragraph [0068], thereby providing a shared connection pool to all of a plurality of parallel execution entities for accessing (e.g. providing application data to the databases requires access 
wherein execution of said one or more instructions by one or more processors contained in said server system causes performance of the actions of maintaining a plurality of physical connections, See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact, i.e. physical connection, with each other but still co-operate or interact with each other, i.e. virtual connection.) Note FIG. 5 where connections are drawn between database cluster 534 and computer cluster 522 as well as each individual application 502-508 coupled to a listener 520 that is itself coupled with the computer cluster 522. One of ordinary skill in the art would be able to determine that any of these connections and/or couplings may be physical and/or virtual as described in [0125]. For example, the connection between the database cluster 534 and Computer Cluster 522 may be physical.
with each physical connection being established as a corresponding pool connection of a shared connection pool, See Paragraph [0039], (Storage layer 310 of FIG. 3 may be embodied as a unified data store, common filesystem or shared storage where application output data may be addressed and temporarily stored before being delivered to the database system.) The examiner notes that the system of FIG. 5 having storage layer 510 functions identically to that of FIG. 3 as described in Paragraph [0068], thereby providing a shared connection pool to all of a plurality of parallel execution entities for accessing (e.g. providing application data to the databases 
wherein each physical connection is established for communication at any time instance with only a single database instance of a plurality of database instances together implementing a distributed database; See Paragraph [0068] & [0073], (The system leverages distributed database clusters, i.e. implementing a distributed database, in order to perform the same operations of systems 300 and 400 of FIGs. 3-4 which comprise delivering data outputs to the clustered database system, i.e. each parallel execution entity accesses a respective set of database instances of a plurality of database instances (e.g. the individual database nodes of the distributed system are individual instances).)
receiving a first request from an execution entity for a first end-to-end connection to a first database instance; See Paragraph [0020], (FIG. 1 illustrates a system 100 having multiple applications 102-108 configured to access a database cluster having a quantity K of nodes 112-118, i.e. executing an application instance.) Note [0055] wherein applications may output data to at least one of multiple separate databases, i.e. receiving requests from execution entities (e.g. requests to insert data).
MIRIZZI does not disclose allocating said first end-to-end connection based on a first physical connection of said plurality of physical connections.
wherein said first execution entity sends database queries directed to said distributed database on said first end-to-end connection;
receiving a second request from a second execution entity for a second end-to-end connection to a second database instance;
allocating said end-to-end connection based on said first physical connection after said first end-to-end connection is released,
wherein said first end-to-end connection is released after said first execution entity receives responses to said database queries.
Chen discloses allocating said first end-to-end connection based on a first physical connection of said plurality of physical connections. See Paragraph [0084], (Disclosing a method for database management wherein the method includes using threads as part of the database system interface to customers, processing database queries and other queries. The method includes receiving a session from a Session queue where a thread will verify the connection status of a session (e.g. whether it is closed, in an error state, idle, or indicating a new query) , i.e. the connection status indicates an allocation of a connection.)
wherein said first execution entity sends database queries directed to said distributed database on said first end-to-end connection; See Paragraph [0084], (The thread verifies a connection status of a session including a status indicating a new query, i.e. the first execution entity sends database queries directed to said distributed database on said first end-to-end connection.)
receiving a second request from a second execution entity for a second end-to-end connection to a second database instance; See Paragraph [0084], (A Session FIFO Queue manages a plurality of connections by appending session information into said queue for handling wherein logic 336 may verify the existence of connection sessions in the Session Queue, i.e. multiple sessions may be present, each session representing connections (e.g. a second request from a second execution entity 
allocating said end-to-end connection based on said first physical connection after said first end-to-end connection is released, See Paragraph [0084], (Logic 336 determines whether any previous connection sessions are in the Session Queue, if no sessions are in the Session Queue, then the system waits for a possible next connection, i.e. if no Sessions are in the Queue then the first end-to-end connection has been released.  The next incoming session is received based on there being no previous sessions, i.e. allocating a second connection based on a first connection.)
wherein said first end-to-end connection is released after said first execution entity receives responses to said database queries. See Paragraph [0084], (Logic 338 is used to process user queries and return results to a requesting client where the current session is fed into the Session FIFO queue. If no further sessions are available in the Session Queue then the method moves on to a next incoming connection, i.e. if there is no connection in the Session Queue then the thread processing said session has been released.
MIRIZZI and Chen are analogous art because they are in the same field of endeavor, distributed query systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI to include the method of managing query sessions using parallel resources as disclosed by Chen. Doing so would allow the system to optimize the use of system resources by 

Regarding dependent claim 18,
As discussed above with claim 17, MIRIZZI-Chen discloses all of the limitations.
MIRIZZI further discloses the step wherein said plurality of database instances comprise a plurality of shards together constituting said distributed database, See FIG. 5, (Database cluster 534 comprises a plurality of nodes Node1-NodeK 536-542, i.e. a plurality of shards implementing a distributed database.)
wherein each of said parallel execution entities is a corresponding thread of a plurality of threads, wherein said first database instance comprises a first shard of said plurality of shards, See Paragraph [0028], (Applications may have access to multiple separate single-threaded databases, i.e. a shard of a plurality of shards having a thread of a plurality of threads.)
and wherein said first execution entity comprises a first thread of said plurality of threads. See Paragraph [0028], (Applications access the single-threaded databases via threads, i.e. a first execution entity.)






Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Chen as applied to claim 13 above, and further in view of Alexeev et al. (US PGPUB No. 2017/0109215; Pub. Date: Apr. 20, 2018).
Regarding dependent claim 13,
As discussed above with claim 13, MIRIZZI-Chen discloses all of the limitations.
MIRIZZI-Chen does not disclose the step wherein said first request is received at a first time instance, said method further comprising: maintaining an allocation table indicating a status of each pool connection of said shared connection pool, "
wherein said status indicates whether or not a corresponding physical connection is established on the pool connection, if a physical connection is established on the pool connection,
the shard to which the physical connection is established
and whether the physical connection is currently available or busy, 
if the physical connection is indicated to be busy, a specific thread for which a corresponding end-to-end connection is currently provided based on the physical connection, 
wherein threads are placed in said wait queues if said allocation table indicates that all pool connections are busy.  
Alexeev discloses the step wherein said first request is received at a first time instance, said method further comprising: maintaining an allocation table indicating a status of each pool connection of said shared connection pool, See Paragraph [0059], (Disclosing a plurality of locking tables corresponding to the status of 
wherein said status indicates whether or not a corresponding physical connection is established on the pool connection, if a physical connection is established on the pool connection, See Paragraph [0059], (Locking table events represent state information about the management object indicating whether the particular thread is holding a read lock, write lock, etc.) The examiner notes that for a thread to have a read lock on a resource there must necessarily be a connection established between the thread and the resource.
the shard to which the physical connection is established. See FIG. 6A and Paragraph [0059], (The individual locking tables correspond to the plurality of thread-accessible resources, therefore each locking table necessarily contains information about "the shard to which the physical connection is established" (e.g. which resource the thread is utilizing.)
and whether the physical connection is currently available or busy, See Paragraph [0045], (Locking events comprise entries that include state information that identify the one or more threads holding a read and/or write lock, i.e. whether the connection is available (e.g. there is no lock) or busy (there is a read and/or write lock).)
if the physical connection is indicated to be busy, a specific thread for which a corresponding end-to-end connection is currently provided based on the physical connection, See Paragraph [0045], (Locking events identify the one or more 
wherein threads are placed in said wait queues if said allocation table indicates that all pool connections are busy. See Paragraph [0057], (A blocked thread may wait on a queue associated with a locking event for a particular locking table. The waiting queue may then be signaled when there is a change to the locking table for the particular resource.
MIRIZZI, Chen and Alexeev are analogous art because they are in the same field of endeavor, parallel resource management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen to include the locking tables and associated thread management disclosed by Alexeev. Paragraph [0042] of Alexeev discloses that the instance-level locking has the advantage of locking individual objects with limited use of existing synchronization primitives of the operation system, thereby optimizing the process using minimal resources.
	
Regarding dependent claim 14,
As discussed above with claim 13, MIRIZZI-Chen-Alexeev discloses all of the limitations.
Alexeev further discloses the step wherein at said first time instance a first entry of said allocation table indicates that a first physical connection established to said first shard is currently available, said method further comprising: changing said first entry to indicate that said first physical connection is provided as a part of end-to-end connection for said first thread, See Paragraph [0058], (The locking table may be updated for a resource such that a waiting thread may resume execution, acquire the locking guard, read the requested resource's state information and continue processing, i.e. changing a first entry to indicate that the connection is provided for a first thread.) The examiner notes that until the locking table is updated, the thread remains blocked and waiting, i.e. the first shard is currently unavailable.
and said status to indicate that said first physical connection is thereafter busy. See Paragraph [0058], (An unblock thread that is no longer in a waiting state resumes execution, i.e. the thread is busy.)
MIRIZZI, Chen and Alexeev are analogous art because they are in the same field of endeavor, parallel resource management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen to include the locking tables and associated thread management disclosed by Alexeev. Paragraph [0042] of Alexeev discloses that the instance-level locking has the advantage of locking individual objects with limited use of existing synchronization primitives of the operation system, thereby optimizing the process using minimal resources.






Regarding dependent claim 15,
As discussed above with claim 13, MIRIZZI-Chen-Alexeev discloses all of the limitations.
Alexeev further discloses the step wherein at said first time instance no physical connections are established on a subset of pool connections of said plurality of pool connections, said method further comprising: establishing a second physical connection to said first shard based on a second pool connection of said subset of pool connections; See FIG. 8 Paragraph [0083], (Step 602 describes a step of determining if a current locking table contains locked entries. At step 606 the method determines if the resource is blocked, i.e. if there are any established connections. If there are no blocks, the method generates a locking guard for the thread and the thread continues execution over the resource, i.e. if there are no established connections, a connection is created for the same resource based on the new connection, i.e. the second pool connection.)
changing an entry corresponding to said second pool connection to indicate that said second physical connection is established to said first shard as a part end-to-end connection for said first thread, See FIG. 8 Paragraph [0083], (Step 602 describes a step of determining if a current locking table contains locked entries. At step 606 the method determines if the resource is blocked, i.e. if there are any established connections. If there are no blocks, the method generates a locking guard for the thread and the thread continues execution over the resource, i.e. if there are no established connections, a connection is created for the same resource based on the new connection, i.e. the second pool connection.) The examiner notes that 
and said status to indicate that said second physical connection is thereafter busy. See Paragraph [0058], (An unblock thread that is no longer in a waiting state resumes execution, i.e. the thread is busy.)
MIRIZZI, Chen and Alexeev are analogous art because they are in the same field of endeavor, parallel resource management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen to include the locking tables and associated thread management disclosed by Alexeev. Paragraph [0042] of Alexeev discloses that the instance-level locking has the advantage of locking individual objects with limited use of existing synchronization primitives of the operation system, thereby optimizing the process using minimal resources.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Chen and Alexeev as applied to claim 15 above, and further in view of STANTON et al. (US PGPUB No.: 2019/0327339; Pub. Date: Oct. 24, 2019).
Regarding dependent claim 16,
As discussed above with claim 15, MIRIZZI-Chen-Alexeev discloses all of the limitations.
MIRIZZI-Chen-Alexeev does not disclose the step wherein at said first time instance all of said plurality of pool connections are indicated to be allocated to respective physical connections, said method further comprising: waiting for a third physical connection to a second shard to become idle, 
wherein a physical connection is deemed to be idle upon not being used by any thread for a pre-specified duration; 
terminating said third physical connection to said second shard;  
establishing said third physical connection to said first shard based on a third pool connection on which said third physical connection was previously established; 
and changing an entry corresponding to said third pool connection to indicate that said third physical connection is established to said first shard as a part end-to-end connection for said first thread, and said status to indicate that said third physical connection is thereafter busy.  
STANTON discloses the step wherein at said first time instance all of said plurality of pool connections are indicated to be allocated to respective physical connections, said method further comprising: waiting for a third physical connection to a second shard to become idle, See Paragraph [0072], (Disclosing a system for routing messages through a plurality of hosts via management of connections. In a case where the number of connections exceeds a critical amount, a listener component may timeout and stop accepting connections. The timeout period allows the switch component to purge unused/idle connections, i.e. waiting for a third physical connection to a shard to become idle.)
wherein a physical connection is deemed to be idle upon not being used by any thread for a pre-specified duration; See Paragraph [0072], (One of ordinary skill in the art would be able to discern that an "idle connection" describes a connection that has had no interaction for a predetermined threshold time, i.e. deemed to be idle upon not being used by any thread for a pre-specified duration.)
terminating said third physical connection to said second shard; See Paragraph [0072], (Purging the unused/idle connection is equivalent to terminating a connection.)
establishing said third physical connection to said first shard based on a third pool connection on which said third physical connection was previously established; See Paragraph [0072], (Following the purging of unused/idle connections, the store component may attempt to re-connect with all offline hosts, thus re-establishing the connection, i.e. establishing a third connection to the first shard based on the third pool connection based on the previous connection (e.g. the system attempts to re-establish the same connection).)
and changing an entry corresponding to said third pool connection to indicate that said third physical connection is established to said first shard as a part end-to-end connection for said first thread, and said status to indicate that said third physical connection is thereafter busy. See Paragraph [0072], (Status messages may be sent to hosts and updated in a database as sent until all are submitted to the host, i.e. changing an entry corresponding to the connection to indicate that the connection is therefore busy (e.g. updating the status of the connection that is no longer unused/idle.)
MIRIZZI, Chen, Alexeev and STANTON are analogous art because they are in the same field of endeavor, parallel resource management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen-Alexeev to include the method of managing connections as disclosed by STANTON. Doing so would prevent connections from stagnating and further provides the ability to refresh unused/idle connections, thereby promoting a more efficient use of system resources by ensuring that resources are used optimally.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIRIZZI in view of Chen as applied to claim 18 above, and further in view of Blaine et al. (US PGPUB No. 2015/0347192; Pub. Date: Dec. 3, 2015).
Regarding dependent claim 19,
As discussed above with claim 18, MIRIZZI-Chen discloses all of the limitations.
MIRIZZI-Chen does not disclose the step wherein each thread accesses a corresponding shard on an end-to-end connection setup with a respective database server storing the corresponding shard,
wherein said end-to-end connection comprises a physical connection and a virtual connection,
wherein the physical connection is a pool connection of said shared connection pool and said virtual connection extends said physical connection to different ones of a first set of threads in different durations to provide said end-to-end connections to different ones of said first set of threads in corresponding durations based on said physical connection.  
Blaine further discloses the step wherein each thread accesses a corresponding shard on an end-to-end connection setup with a respective database server storing the corresponding shard, See Paragraph [0068] & [0073], (The system leverages distributed database clusters, i.e. implementing a distributed database, in order to perform the same operations of systems 300 and 400 of FIGs. 3-4 which comprise delivering data outputs to the clustered database system, i.e. each parallel execution entity accesses a respective set of database instances of a plurality of database instances (e.g. the individual database nodes of the distributed system are individual instances).) Note FIG. 5 wherein the database cluster comprises a plurality of database nodes that may be accessed in parallel, i.e. parallel execution entities.
wherein said end-to-end connection comprises a physical connection and a virtual connection, See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact, i.e. physical connection, with each other but still co-operate or interact with each other, i.e. virtual connection.) Note FIG. 5 where connections are drawn between database cluster 534 and computer cluster 522 as well as each individual application 502-508 coupled to a listener 520 that is itself coupled with the 
wherein the physical connection is a pool connection of said shared connection pool and said virtual connection extends said physical connection to different ones of a first set of threads in different durations to provide said end-to-end connections to different ones of said first set of threads in corresponding durations based on said physical connection.  See Paragraph [0125], (Elements that are considered "coupled" or "connected" may indicate that two or more elements are in direct physical or electrical contact with each other and may additionally indicate that said elements are not in directed contact with each other but still co-operate or interact with each other, i.e. virtual connection. For example, the connection between the applications and listener to the computer cluster 522 may be a virtual connection.) See Paragraph [0021], (Each application may generate an output that must be stored in the database cluster. Other applications that require access to the database cluster are therefore required to wait for the first application to finish writing, (e.g. the wait period is a duration attributed to the first application).) 
The examiner notes that other application operations may result in varied wait periods according to the complexity and/or resource requirements of said operations, i.e. extending a first set of threads in different durations to provide connections to different threads in corresponding durations based on the physical connection (e.g. the 
MIRIZZI, Chen and Blaine are analogous art because they are in the same field of endeavor, parallel processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of MIRIZZI-Chen to include the method of processing queued processes as disclosed by Blaine. Doing so would allow the system to control threads such that if a process exceeds its allotted time slot, other threads may be put to sleep such that the long-running threads may continue unimpeded.

Regarding dependent claim 20,
	As discussed above with claim 19, MIRIZZI-Chen-Blaine discloses all of the limitations.
	Blaine further discloses the step wherein each physical connection can be used by only a single thread at any time durations, said method further comprising: maintaining a single corresponding wait queue for each shard, See Paragraph [0031], (Enqueued threads may be either running threads or waiting threads. Waiting threads are stored in a waiting queue.)
wherein threads waiting for each shard are placed in a suspended wait state in the corresponding wait queue; See Paragraph [0031], (Enqueued threads may be either running threads or waiting threads. Waiting threads are stored in a waiting queue.)
upon a physical connection becoming available for a shard, waking up a thread in only the wait queue for that shard such that the woken up thread can continue execution. See Paragraph [0031], (Waiting threads within the waiting queue may be changed to a runnable state and dequeued from the waiting queue depending on the thread priority and its associated process. Waiting threads are executed when an event occurs or when a particular time interval has elapsed (e.g. the event that makes a waiting thread runnable is a connection becoming available for a shard), i.e. waking up a thread in the wait queue for a shard such that the woken up thread can continue execution.)


Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1,
	Applicant argues that MIRIZZI does not disclose a “shared connection pool to all of said plurality of threads”.
	The examiner respectfully disagrees.
	MIRIZZI is directed towards using a plurality of single-threaded databases to handle mass-insertion operations capable of parallelization as a cluster of multiple nodes as described in Paragraph [0022] of MIRIZZI. The broadest, reasonable interpretation of a “shared connection pool to all threads” includes structures having one or more threads that can be used to perform processing tasks. The single-threaded databases of MIRIZZI can be organized into database clusters for performing parallel operations without the need for multi-threading, i.e. a shared connection pool to all threads.

Regarding independent claims 9 and 17,
Applicant’s arguments with respect to claim(s) 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159